                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA

JOHN POULLARD (#98999)
                                                                                        CIVIL ACTION
VERSUS
                                                                                        NO. 19-301-SDD-RLB
JOHN BEL EDWARDS, ET AL.
                                                      ORDER

         This matter comes before the Court on the plaintiff’s Complaint (R. Doc. 1).

         The pro se plaintiff, an inmate incarcerated at the Louisiana State Penitentiary (“LSP”),

Angola, Louisiana, filed this action pursuant to 42 U.S.C. § 1983 against numerous defendants

alleging that his constitutional rights were violated due to sexual harassment and the use of

excessive force.

         The statute applicable to the granting by federal courts of in forma pauperis status to

inmates in civil proceedings makes clear that the plaintiff is not entitled to proceed as a pauper in

this case. 28 U.S.C. § 1915(g) provides:

                  In no event shall a prisoner bring a civil action or appeal a judgment in a civil
                  action or proceeding under this section if the prisoner has, on 3 or more prior
                  occasions, while incarcerated or detained in any facility, brought an action or
                  appeal in a court of the United States that was dismissed on the grounds that it is
                  frivolous, malicious, or fails to state a claim upon which relief may be granted,
                  unless the prisoner is under imminent danger of serious physical injury.1

         A review of the records of this Court reflects that the plaintiff has, on three or more prior

occasions while incarcerated, brought actions or appeals in the federal court that have been

dismissed as frivolous, malicious, or for failure to state a claim.2 Accordingly,


1
  The plaintiff has not alleged, and the Court does not find, that the plaintiff is under imminent danger of serious
physical injury. The plaintiff’s Complaint pertains to past events.
2
  Cases or appeals filed by the plaintiff which have been dismissed by the federal courts as frivolous or for failure to
state a claim include, but are not limited to, John Poullard v. Lonnie Edmond, CV 92-270-CN (M.D. La.) (appeal
dismissed as frivolous); John Poullard v. David Knapps, CV 93-1059-FJP-CN (M.D. La.); John Poullard v. Sgt.
John Swan, CV 94-811-FJP-CN (M.D. La.); John Poullard v. Andre Castaing, CV 94-1725-FJP-CN (M.D. La.);
John Poullard v. William N. King, CV 94-2337-FRH-ALC (E.D. La.); John Poullard v. Edwin Edwards, CV 94-
2504-JVP-SCR (M.D. La.) (two strikes, district court and appeal dismissed as frivolous); and, John Poullard v.
James Daly, CV 04-604-JJB (M.D. La.).
       IT IS ORDERED that the plaintiff is granted twenty-one (21) days from the date of this

Order within which to pay $400.00, the full amount of the Court’s filing fee. The filing fee must

be paid in full in a single payment. No partial payments will be accepted. Failure to pay the

Court’s filing fee within 21 days shall result in the dismissal of the plaintiff’s action without

further notice from the Court.

       Signed in Baton Rouge, Louisiana, on June 20, 2019.




                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE
